Exhibit 10.2

RYMAN HOSPITALITY PROPERTIES, INC.

TIME-BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT

(2016 OMNIBUS INCENTIVE PLAN)

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the             day of             (the “Grant Date”),
between Ryman Hospitality Properties, Inc., a Delaware corporation (together
with its subsidiaries, the “Company”), and             (the “Grantee”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to such terms in the Ryman Hospitality Properties, Inc. 2016 Omnibus Incentive
Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted stock units of the Company (the “Restricted Stock Units”); and

WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of Restricted Stock Units to the Grantee as provided
herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Stock Units.

(a) The Company hereby grants to the Grantee an award (the “Award”) of
            Restricted Stock Units on the terms and conditions set forth in this
Agreement and the Plan. A bookkeeping account will be maintained by the Company
to keep track of the Restricted Stock Units and any dividend equivalent rights
that may accrue as provided in Section 4.

(b) The Grantee’s rights with respect to any unvested portion of the Award shall
remain forfeitable at all times prior to the dates on which the Restricted
Period of such portion of the Award shall expire or terminate in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution or as otherwise permitted by the Plan.

2. Vesting of the Award.

(a) Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its discretion (subject to Section 7.5 of the
Plan), the “Restricted Period” means the period beginning on the Grant Date and
expiring with respect to             percent (    %) of the Restricted Stock
Units granted hereby on the each of the succeeding
            (    ) anniversaries of             .

 

1



--------------------------------------------------------------------------------

(b) Except as otherwise determined by the Committee at or after the grant of the
Award hereunder (subject to Section 7.5 of the Plan), in the event that the
Grantee’s employment with the Company and its Subsidiaries and Affiliates is
terminated (other than by reason of death, Disability or an approved retirement
of such Grantee (as determined by the Committee in its sole discretion) prior to
the expiration or termination of the Restricted Period applicable to any
Restricted Stock Units (including Dividend Equivalent Units and other dividend
equivalent rights related thereto that have accrued pursuant to Section 4)
granted hereby, the Grantee shall forfeit such Restricted Stock Units as to
which the Restricted Period has not expired, and all of the Grantee’s rights
with respect thereto shall cease.

(c) If the Grantee’s employment with the Company and its Subsidiaries and
Affiliates is terminated because of death, Disability or an approved retirement
of such Grantee (as determined by the Committee in its sole discretion), the
Restricted Period shall automatically terminate as to all Restricted Stock Units
(including Dividend Equivalent Units and other dividend equivalent rights
related thereto) awarded hereunder (as to which such Restricted Period has not
previously terminated) and the Shares shall thereafter be issued to the Grantee
(or to the Grantee’s transferee pursuant to Section 1(b) as the case may be) in
accordance with Section 3.

(d) Notwithstanding anything contained herein to the contrary, upon the
occurrence of a Change in Control (as defined in the Plan) the Restricted Period
shall automatically terminate as to all Restricted Stock Units (including any
Dividend Equivalent Units and other dividend equivalent rights related thereto
that have accrued pursuant to Section 4) awarded hereunder (as to which such
Restricted Period has not previously terminated) and the Shares shall thereafter
be issued to the Grantee (or to the Grantee’s transferee pursuant to
Section 1(b) as the case may be) in accordance with Section 3.

3. Payment of Vested Restricted Stock Units. Grantee shall be entitled to
receive one Share for each Restricted Stock Unit with respect to which the
Restricted Period expires pursuant to Section 2 or otherwise terminates. Subject
to the provisions of the Plan and Section 8(a) hereof, such payment shall be
made through the issuance to the Grantee, as promptly as practicable thereafter
(or to the executors or administrators of Grantee’s estate, as promptly as
practicable after the Company’s receipt of notification of Grantee’s death, as
the case may be), of a number of Shares equal to the number of such Restricted
Stock Units with respect to which the Restricted Period shall have expired or
terminated.

4. Dividend Equivalent Rights. Grantee shall receive dividend equivalent rights
in respect of the Restricted Stock Units covered by this Agreement at the time
of any payment of dividends to stockholders on Shares. The Restricted Stock
Units will be credited with additional Restricted Stock Units (the “Dividend
Equivalent Units”) for cash dividends paid on Shares in an amount determined by
(i) multiplying the cash dividend paid per Share by the number of Restricted
Stock Units (and previously credited Dividend Equivalent Units) outstanding and
unpaid on the dividend record date, and (ii) dividing the product determined
above by the Fair Market Value of a Share, in each case, on the dividend record
date, (rounded down to the nearest whole share (or such other convention as may
be determined by the Committee in its sole discretion)). The Restricted Stock
Units will be credited with Dividend Equivalent Units for stock dividends paid
on Shares by multiplying the stock dividend paid per Share by the number of
Restricted Stock Units (and previously credited Dividend Equivalent Units)
outstanding and

 

2



--------------------------------------------------------------------------------

unpaid on the dividend record date (rounded down to the nearest whole share (or
such other convention as may be determined by the Committee in its sole
discretion)). Each Dividend Equivalent Unit will vest and be settled or payable
at the same time as, and to the extent of the vesting of, the Restricted Stock
Units to which such Dividend Equivalent Unit relates.

5. Rights as a Stockholder. Except as provided above, the Grantee shall not have
voting or any other rights as a stockholder of the Company with respect to
Restricted Stock Units. Grantee will obtain full voting and other rights as a
stockholder of the Company upon the settlement of Restricted Stock Units in
Shares.

6. Adjustments. The Committee shall make appropriate adjustments in the terms
and conditions of, and the criteria included in, this Award in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Upon the
occurrence of any of the events described in Section 4.2 of the Plan, the
Committee shall make the adjustments described in this Section 6. Any such
adjustments shall be made in a manner provided in Section 4.2 of the Plan and in
a manner that does not result in a discretionary increase in the amounts payable
under the Award.

7. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

8. Taxes; Section 409A.

(a) Upon the expiration or termination of the Restricted Period, the Grantee
shall remit to the Company the minimum amount necessary to satisfy the
Withholding Tax Obligation (as defined below) with respect to which the Award or
portion thereof has settled as a condition to the Company’s issuance of any
Shares. The payment shall be in cash or at the election of Grantee by means of:
(i) the delivery of Shares previously owned by Grantee, subject to applicable
legal requirements, and held for the requisite period of time as may be required
to avoid the Company incurring any adverse accounting charge; (ii) a reduction
in the number of Shares otherwise deliverable upon vesting or other amounts
otherwise payable to the Grantee pursuant to this Agreement; or (iii) a
combination of (i) and/or (ii). The value of any Shares delivered or withheld as
payment in respect of the Withholding Tax Obligation shall be determined by
reference to the Fair Market Value of such Shares as of the date of such
withholding or delivery. For purposes hereof, the “Withholding Tax Obligation”
means the minimum amount necessary to satisfy Federal, state, local or foreign
withholding tax requirements, if any, in connection with vesting of all or a
portion of the Award; provided, however, that, in the sole discretion of the
Company, the Company may allow the Grantee to

 

3



--------------------------------------------------------------------------------

withhold an additional amount or additional number of Shares to satisfy an
additional amount of withholding taxes up to the maximum individual statutory
rate in the applicable jurisdiction, but only if such additional withholding, or
the discretion to elect such additional withholding, does not result in adverse
accounting treatment of this Award to the Company.

(b) Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the Restricted Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Regulations and this Agreement shall be
interpreted consistently therewith. However, under certain circumstances,
including where Grantee has elected to defer settlement of this Award,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code, including but not limited to
delaying, if required, the issuance of Shares contemplated hereunder. Each
payment of Restricted Stock Units (and related dividend equivalent rights)
constitutes a “separate payment” for purposes of Section 409A of the Code.

9. No Right to Continued Employment. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Grantee any right to continued
employment by the Company or any of its Subsidiaries or Affiliates, nor shall
this Agreement or the Plan interfere in any way with the right of the Company or
any of its Subsidiaries or Affiliates to terminate the Grantee’s employment at
any time for any reason whatsoever, whether or not with cause.

10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.

11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

12. Notices. All notices required to be given under this Grant shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

4



--------------------------------------------------------------------------------

To the Company:

   Ryman Hospitality Properties, Inc.    One Gaylord Drive    Nashville,
Tennessee 37214    Attn: General Counsel

To the Grantee:

   The address then maintained with respect to the Grantee in the Company’s
records.

13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.

14. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed effective as of the day and year first above
written.

 

RYMAN HOSPITALITY PROPERTIES, INC. By:  

 

  Scott J. Lynn, SVP & General Counsel GRANTEE:

 

Print Name

 

Signature

 

5